Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1, 8 and 15, the limitation of (claim 1 being representative) receive an initiation instruction to begin a safety check process, wherein the initiation instruction includes a set of prescribed infusion parameters; instruct to transmit instructions to the patient computer system to transmit a resolution message including a set of resolution infusion parameters, within a predetermined timeout period; transmit a timeout alert if the resolution message is not received within the predetermined timeout period; and transmit an infusion safety alert if the set of resolution infusion parameters is determined to not match the set of prescribed infusion parameters as drafted, 
This judicial exception is not integrated into a practical application. In particular, claim 1, 8 and 15 recite the additional elements of a safety system, three different computer systems each including a processor and memory. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for performing safety application) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Further, the three different computer systems represent locations to which data is transmitted or from which data is received, which it a form of extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a safety system, three different computer systems each including a processor and memory to perform the noted steps amounts to no more than mere 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well-understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)). 
Claims 2-7, 9-14 and 16-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2-7 further define the server processor. Dependent claims 9-14 further define the processor. Dependent claims 16-20 further define the method of mitigating the risk of providing improper infusion dosage. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Condurso (US 2012/0016215), in further view of DeLaHuerga (US 2002/0116509).

REGARDING CLAIM 1
Condurso teaches an infusion safety system for mitigating the risk of providing improper infusion dosages to patients, comprising ([0013] teaches an infusion system with built-in safeguards to prevent incorrect entry of treatment parameters employed by infusion instrument’s software): 
a clinician computer system including a clinician processor and a clinician memory, wherein the clinician memory is encoded with a clinician infusion safety application programmed to run on the ([0055] teaches pharmacy information system (interpreted by examiner as a clinician computer system). [0180]-[0181] teaches a medication safety controller such as ALARIS Medical System, that includes programming to perform the functions of the MDC); 
a patient computer system including a patient processor and a patient memory, wherein the patient memory is encoded with a patient infusion safety application programmed to run on the patient processor ([0055] teaches the patient (or hospital or clinical) information system (interpreted by examiner as a patient computer system). [0180]-[0181] teaches a medication safety controller such as ALARIS Medical System, that includes programming to perform the functions of the MDC); 
a support computer system including a support processor and a support memory, wherein the support memory is encoded with a support infusion safety application programmed to run on the support processor ([0055] teaches laboratory information system (interpreted by examiner as a support computer system). [0180]-[0181] teaches a medication safety controller such as ALARIS Medical System, that includes programming to perform the functions of the MDC);
a server comprising a server processor, a server memory, and a server database, wherein the server is in networked communication with the clinician computer system, with the patient computer system, and with the support computer system, the server processor is configured to ([0055]-[0056] teaches server 65 that provides server services and interfaces for interfacing controller 55 and server 60 with other institutional information systems, such as the pharmacy information system 20, the laboratory information system 25, the patient (or hospital or clinical) information system 30): 
an initiation instruction from the clinician computer system to begin a safety check process, wherein the initiation instruction includes a set of prescribed infusion parameters ([0013] teaches an infusion system with built-in safe guards (interpreted by examiner as safety check process) to prevent incorrect entry of dosing/infusion parameters. [0013] also teaches infusion parameters and hospital-defined values for infusion parameters. [0082] teaches parameters retrieved from medical labels and included in prescription. [0093] teaches pharmacy information system having prescriptions information. [0172] teaches the pharmacy information system communicating information (information is interpreted by examiner as infusion parameters)); 

and transmit an infusion safety alert to the support computer system if the set of resolution infusion parameters is determined to not match the set of prescribed infusion parameters ([0020] teaches comparing communicated information (interpreted as infusion parameters) with stored information (interpreted as resolution parameters (of Condurso, see below)) and sending an alert if the communicated information does not fall within a range of values indicated as acceptable. [0174] teaches comparing entered parameters or information (interpreted as infusion parameters) to information in database (interpreted as resolution parameters) and beginning administration only if information matches. [0175] teaches providing a warning or an alert if information has been incorrectly entered into an administering device).


Condurso does not explicitly disclose, however DeLaHuerga discloses:
receive an initiation instruction […], wherein the initiation instruction includes a set of prescribed parameters ([0016] teaches server receiving information to store and process. [0019] teaches information includes prescription and drugs prescribed (interpreted by examiner as prescribed parameters))
instruct the patient computer system to transmit a resolution message including a set of resolution parameters within a predetermined timeout period ([0012] teaches transmitting information to a server. [0056] teaches transmitting administration information (interpreted by examiner as resolution infusion parameters) and a time period in which a drug is to be administered);
([0227] teaches emitting an alert if no response is received within a predetermined time period, where a response includes information segment. [0057] teaches that an information segment contains administration information, including type and amount of drug dispensed (interpreted by examiner as resolution message), and time and date. [0026] teaches administration information provided to server); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the safety system of Condurso to incorporate the record verification method and the predetermined timeout period as taught by DeLaHuerga, with the motivation of fulfilling the need for purpose of patient protection, quality control, record keeping, to monitor, control, and record access to medicine dispensation, medicine administration, IVs, blood transfusions, and other treatments as well as the collection, administration, and testing of blood and tissue samples. (DeLaHuerga at [0005]).


REGARDING CLAIM 2
Condurso and DeLaHuerga disclose the limitation of claim 1.
DeLaHuerga does not explicitly disclose, however Condurso further discloses:
The infusion safety system of Claim 1, wherein the server processor is further configured to: retrieve an alert protocol from the server database (Condurdo at [0022] teaches server that stores records containing information related to the alert in memory (interpreted by examiner as alert protocol in server database) [0024] teaches processor communicating alert. [0151] teaches sending an alert if required result has not been received in the specified timeframe); 

and define the predetermined timeout period used in the instruction to the patient computer system based on the alert protocol (DeLaHuerga at [0141] teaches a receiver/transmitter and an alerting device. [0227] teaches emitting an alert if no response is received within a predetermined time period, where a response includes information segment. [0057] teaches that an information segment contains administration information, including type and amount of drug dispensed (interpreted by examiner as resolution message), and time and date. [0026] teaches administration information provided to server)  

REGARDING CLAIM 3
Condurso and DeLaHuerga disclose the limitation of claim 1.
DeLaHuerga does not explicitly disclose, however Condurso discloses:
The infusion safety system of Claim 1, wherein the server processor is further configured to: identify a set of boundary limits associated with the set of prescribed infusion parameters; and determine if the resolution infusion parameters match the set of prescribed infusion parameters by determining if the set of resolution infusion parameters is within the boundary limits (Condurdo at [0020] teaches comparing the communicated information (interpreted by examiner as resolution infusion parameters) with the stored information (interpreted by examiner as prescribed infusion parameters) stored in database and determine if the communicated information falls within a range of values (interpreted by examiner as boundary limits) [0088] also teaches guidelines for appropriate parameters, including flow rate and infusion duration).

REGARDING CLAIM 4
Condurso and DeLaHuerga disclose the limitation of claim 1 and 3.

The infusion safety system of Claim 3, wherein the server processor is further configured to: identify an infusion category associated with the patient computer system; retrieve an infusion boundary definition associated with the infusion category from the server database; and identify the set of boundary limits by processing the infusion boundary definition and the set of prescribed infusion parameters (Condurdo at [0061] teaches patient care devices and system comprise variety of pumps (interpreted by examiner as infusion category as the specification indicates that ab infusion category is for example identifying the infusion pump or infusion protocol) [0080] teaches delivering medication using a infusion pump, with the following information, infusion protocols and infusion rate. [0083] teaches checking entered infusion parameters according to protocols).

REGARDING CLAIM 5
Condurso and DeLaHuerga disclose the limitation of claim 1.
DeLaHuerga does not explicitly disclose, however Condurso discloses:
The infusion safety system of Claim 1, wherein the server processor is further configured to: receive a registration request including a set of prescribed infusion parameters and a patient profile, from the patient computer system; and register a patient record the patient computer system in the server database based on the registration request (Condurdo at figure 16 teaches entering patient data. [0051] teaches a patient information system and a patient input system. [0052] teaches receiving patient treatment parameters to program and operate clinical device. [0055] teaches interface between server and patient information system. [0081] teaches comparing patient identity. [0108] teaches patient profile stored in patient information system).

REGARDING CLAIM 6

DeLaHuerga does not explicitly disclose, however Condurso discloses:
The infusion safety system of Claim 5, wherein the server processor is further configured to: receive an initiation instruction from the patient computer system; generate a confirmation message based on the patient record, wherein the confirmation message requests the clinician computer system confirm the set of prescribed infusion parameters; and receive the initiation instruction generated by the clinician computer system in response to the confirmation message (Condurdo at [0024] teaches comparing the entered information with medication identification information [0052] teaches bedside control or management unit 55 (interpreted by examiner as patient computer system) receiving patient treatment parameters (interpreted by examiner as initiation instruction) [0087] teaches controller, 55, used to access patient information. [0081] teaches information made available to entry or downloading once confirmation of patient and medication is completes, and comparing data to ensure patient identity corresponds to patient information. [0082] teaches verifying correct patient, prescription and time).

REGARDING CLAIM 7
Condurso and DeLaHuerga disclose the limitation of claim 1.
DeLaHuerga does not explicitly disclose, however Condurso discloses:
The infusion safety system of Claim 1, wherein the server processor is further configured to: transmit a warning alert to the patient computer system if the resolution message is not received within a predetermined warning period (Condurdo at figure 10 and [0043] teach monitoring information flowing through the system to determine if the results of a test or monitoring parameter are received within a specific timeframe (interpreted by examiner as warning period) and provides an appropriate alert if necessary. [0083] teaches checking the entered infusion parameters according to the protocols, rule sets or other guidelines for that configuration. If any incorrect or out of range entries are detected, an alert may be activated). 

REGARDING CLAIMS 8-14
Claims 8-14 are analogous to Claims 1-7 thus Claims 8-14 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-7.
REGARDING CLAIMS 15-20
Claims 15-20 are analogous to Claims 1-7 thus Claims 15-20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Monirabbasi (US 2016/0162662) blood glucose validation for a closed loop operating mode of an insulin infusion system. Tsoukalis (US 2016/0051750) teaches medication infusion safety device and a medication infusion device comprising the medication infusion safety device. Kamen (US 2009/0275896) teaches infusion pump assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/L.T.K./Examiner, Art Unit 3626                                                                                                                                                                                         
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626